Citation Nr: 0718782	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-19 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for bilateral hearing loss. 

2.  Entitlement to a disability evaluation in excess of 10 
percent for the service-connected tinnitus.

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983.      

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in April 2004, 
June 2005, and June 2006 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
The April 2004 rating decision denied entitlement to 
increased ratings for tinnitus and hearing loss, and denied 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  The 
June 2005 rating decision assigned a 30 percent rating to the 
bilateral hearing loss from February 9, 2004.  A June 2006 
rating decision assigned an effective date of November 7, 
2003 for the assignment of the 30 percent rating for the 
hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 (2006).  The VCAA specifically provides that the duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  

Specifically, the Board finds the duty to assist has not been 
satisfied.  The veteran was provided a VA (QTC) examination 
in March 2004 in connection with his claims.  This 
examination, however, is incomplete as the examiner failed to 
provide a medical opinion as to whether the service-connected 
hearing loss and tinnitus rendered the veteran incapable of 
the physical and mental acts required by employment or 
whether the service-connected hearing loss and tinnitus cause 
individual unemployability or marked interference with 
employment.  In Friscia v. Brown, 7 Vet. App. 294 (1994), the 
Court of Appeals for Veterans Claims (Court) held that the 
Board may not reject a total rating due to individual 
unemployability claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  The Court held that the Board has a "duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work."  Id.  It is 
well-settled that in its decisions, the Board may not rely 
upon its own unsubstantiated medical opinion.  Allday v. 
Brown, 7 Vet. App. 517 (1995); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, another examination is necessary in 
order to obtain a medical opinion as to whether the service-
connected hearing loss and tinnitus cause unemployability. 

The record shows that the veteran receives treatment for the 
service-connected hearing loss and tinnitus at the Los 
Angeles VA medical clinic.  The RO should obtain the VA 
treatment records from the VA medical center in Los Angeles 
for treatment of the hearing loss and tinnitus dated from 
February 2005 to present.  VA has a duty to seek these 
records.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
treatment at the Los Angeles VA medical 
clinic for treatment of the hearing loss 
and tinnitus dated from February 2005 to 
present, and incorporate them into the 
veteran's claims file.   

2.  Schedule the veteran for a VA 
audiometric examination to determine the 
nature, extent, and severity of the 
service-connected hearing loss and 
tinnitus.     

The veteran's VA claims folder, including 
all information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  

The veteran should undergo audiometric 
testing and the test results should be 
reported in the examination report.  The 
examiner should provide an opinion as to 
whether the hearing loss and tinnitus 
render the veteran incapable of securing 
and maintaining substantially gainful 
employment, or cause marked interference 
with employment.  In offering this 
opinion, the examiner should consider the 
degree of interference with ordinary 
activities, including capacity for 
employment, caused solely by the 
veteran's service-connected disabilities, 
as distinguished from any nonservice-
connected disability.  

3.  Then, readjudicate the issues on 
appeal.  If all the desired benefit is 
not granted, a supplemental statement of 
the case should be furnished to the 
veteran and his representative.  The case 
should then be returned to the Board, if 
otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




